Citation Nr: 1732946	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  11-32 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent prior to April 6, 2016, and higher than 30 percent thereafter, for postoperative plantar callous, left foot, status post forefoot reconstruction.

2.  Entitlement to a disability rating higher than 20 percent prior to April 6, 2016, and higher than 30 percent thereafter, for postoperative plantar callous, right foot.


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 and from May 1980 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

In October 2015, the Board dismissed the issue of entitlement to service connection for a right knee disability and reopened the claim of service connection for a low back disorder.  At that time, the Board also remanded the remaining issues for additional development.

In April 2016, the RO increased the rating for the Veteran's service-connected left and right foot disabilities to 30 percent, each, effective April 6, 2016.  

In December 2016, the Board dismissed the issue of service connection for a low back disorder pursuant to the attorney's June 2016 request; and remanded the appeal for a higher rating for bilateral foot disabilities for further development, including acquisition of the Veteran's Social Security Administration (SSA) disability records.

In July 2017, the Veteran's attorney submitted a copy of VA medical records dating from August 2009 to December 2016 for inclusion in the claims file, along with a waiver of review by the RO. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his July 2015 Board hearing, the Veteran testified that his bilateral foot pain and motion had worsened since his last VA examination in 2010, so much so that he was unable to bear weight for prolonged periods and regularly used a cane; and the Veteran's representative contended that the Veteran's bilateral foot disabilities [which have been evaluated under Diagnostic Code 5299-5284 throughout the appeal period] should be rated as severe.  Board Hearing Transcript, pp. 2.  See also VA medical records dated in May 2013, noting that the Veteran had chronic foot pain and was having difficulty walking.  

In April 2016, the Veteran was afforded a new VA foot examination, and in April 2016 the RO increased the rating for the Veteran's service-connected left and right foot postoperative plantar callous disabilities to severe (30 percent), each foot, effective April 6, 2016; the date of examination.  However, during the examination, the Veteran reported that he had been getting SSA benefits because of his feet "since about 2013."  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  

In December 2016, the Board remanded the case for acquisition of the Veteran's SSA disability records.  

On January 23, 2017, the Veteran's attorney apparently submitted a packet of SSA documents to the AOJ.  These documents, which were mostly the Veteran's year 2010 VA medical records, included a few administrative records which show that the Veteran's August 2010 application for SSA disability benefits was denied by the local office on November 10, 2010 and, after reconsideration by the local office, again on January 10, 2012.  These records also show that the Veteran and his attorney then requested a hearing before an administrative law judge on February 11, 2012; however, the disposition of that hearing/judge's decision is not in the claims file.  As the Veteran has reported that he has been receiving SSA disability benefits since 2013 because of his feet, and as such evidence is pertinent to the Veteran's pending appeal for an increased rating for his bilateral foot disability, further action in accordance with 38 C.F.R. § 3.159(c)(2) is needed as it does not appear that the SSA records are complete.

In addition to the foregoing, in its December 2016 remand the Board instructed that the claims file be updated to include VA medical records dated after April 2016 (Bell v. Derwinski, 2 Vet. App. 611 (1992)); however, the only VA medical records associated with the claims file since the December 2016 remand are those provided by the Veteran's attorney.  On remand, the AOJ should update the claims file to include all extant VA medical records dated after April 2016, and provide the Veteran another opportunity to identify any outstanding private medical records referable to his foot problems.  

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with 38 C.F.R. § 3.159(c)(2), contact SSA and request a copy of the Veteran's SSA disability award records and associate them with the claims file.  

All efforts to obtain these records must be documented in the claims file.

2.  Send a letter to the Veteran asking him to identify the source/location of any outstanding private treatment records referable to his foot complaints, and then take steps to obtain these records.  Associate any located records with the claims file.

3.  In accordance with 38 C.F.R. § 3.159(c)(2), update the Veteran's claims file to include all extant VA medical records dated after April 2016.  

4.  After completion of the above, readjudicate the bilateral foot rating claims.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

